Title: To George Washington from Henry Lee, Jr., 16 February 1786
From: Lee, Henry Jr.
To: Washington, George



My dear General
New York 16th Feby 86

You desired to hear from me now and then, when I left Virginia. I obey your wishes with pleasure, & must assure you, that I continue to feel the same unabating zeal to administer to your happiness, which my public duty formerly commanded from me. I wish that my communications may be always agreable; I apprehend your solicitude for the honor & prosperity of a nation formed under your auspices will illy relish intelligence ominous of its destruction. But so circumstanced is the federal government, that its death cannot be very far distant, unless

immediate and adequate exertions are made by the several states.
The period is hurrying on, when no longer delay can be permitted.
The late returns from the continental receivers in the different states prove unanimity in one point among the members of the Union—no money—Congress impressed with the lamentable effects which await the United states from their adherence to temporary and disunited exertions, again have addressed the states. I enclose it—If success attends, we may divert the evils which menace our existence & may still enjoy that happiness which we so arduously contended for. But should the same supineness continue in our councils, jealousy instead of patriotism direct the measures of our governments, consequences most distressing must certainly ensue. Part of the principal of our foreign loans is due next year, & no certain means yet devized to pay even the interest.
Our agents have arrived in Morrocco, and Algiers, & we have some hopes that their negotiations may be successful.
It is very doubtful how our commissioners may succeed with the indians. We have too much reason to fear a war, which among other evils will encrease our finance embarrassments. People here are very inquisitive about the progress of the potomack navigation—the moment that business wears the prospect of certainty, rich emigrants from all the eastern states will flock to our towns. The assembly of this state are in session, & will emit 200,000£ paper. They are violent enemys to the impost, & I fear even the impending and approaching dangers to the existence of the Union will not move them—Please to present my respects to Mrs Washington & accept the best wishes of your friend & h. ser.

H: Lee junr

